Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00239-CR

                                 Juan Daniel TORRES,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 554313
                     Honorable Crystal D. Chandler, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 17, 2019.


                                            _____________________________
                                            Beth Watkins, Justice